Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
5, 2015.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00050-CR

                   EX PARTE JOSHUA BAINES, Appellant



                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1449547

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)